Name: Council Regulation ( EEC ) No 220/92 of 27 January 1992 extending Regulation ( EEC ) No 3285/83 laying down general rules for the extension of certain rules issued by producers' organizations in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: Europe;  agricultural structures and production;  plant product;  European construction
 Date Published: nan

 1 . 2. 92 Official Journal of the European Communities No L 24/7 COUNCIL REGULATION (EEC) No 220/92 of 27 January 1992 amending Regulation (EEC) No 3285/83 laying down general rules for the extension of certain rules issued by producers' organizations in the fruit and vegetables sector ness may be invoked solely with a view to encouraging the development of the activities of producers' organiza ­ tions in the new Member States which still qualify under the arrangements laid down for the second phase or the second stage of the transitional period following acces ­ sion ; whereas, as a result, the transitional arrangements relating to representativeness should apply only to their producers' organizations, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1603/91 (2), and in particular Article 15b (10) thereof, Having regard to the proposal from the Commission, Whereas Article 3 of Regulation (EEC) No 3285/83 (3), as amended by Regulation (EEC) No 1011 /89 (4), lays down the criteria for producers' organizations to be considered representative in terms of both number of producers and quantity of marketed production for the purposes of applying the system for extending the rules ; whereas, on the expiry of an initial period of three years, that provi ­ sion requires producers' organizations to meet higher requirements relating to representativeness in order for an extension of their rules to be authorized ; Whereas, on the expiry of the said initial period, it trans ­ pired that a large number of producers' organizations could not meet the higher requirements relating to repre ­ sentativeness laid down for the second stage of the arran ­ gements for extending the rules ; whereas, in order to take into account the positive contribution in regulating supply and expanding markets of the most dynamic organizations, Regulation (EEC) No 1011 /89 maintains, for an additional period of several marketing years, the degree of representativeness laid down for the initial period for those organizations which had stepped up their degree of representativeness since the implementation of the arrangements and had obtained an extension of certain of their rules to non-members ; whereas the same derogation was applied with a view to encouraging a posi ­ tive contribution in Spain and Portugal by producers' organizations recognized since the accession of these countries ; Whereas, on the expiry of that second period, the reasons which justified an extension of the provisional arrange ­ ments regarding requirements relating to representative ­ Article 1 Regulation (EEC) No 3285/83 is hereby amended as follows : 1 . Article 3 (2) shall be deleted, 2. Article 3 (3) shall be replaced by the following : '3 . A producers' organization or association thereof set up in Spain or Portugal shall be considered repre ­ sentative, for the purposes of applying this system, where it covers more than 50 % of the producers in the economic area in which it operates and more than 50 % of the production of that area. The rules referred to in Article 15b of Regulation (EEC) No 1035/72 issued by producers' organizations or associations thereof, considered representative pursuant to the first subparagraph, may not be made binding on non-member producers established in the economic area if, after all the producers in that area have been consulted, at least one third of them have expressed opposition. This paragraph shall apply until the end of the fifth marketing year for the relevant produces) which follows, depending on the Member State concerned, the end of the first phase or of the first stage of the transitional period following accession.' 3 . Article 4 shall be repealed. (') OJ No L 118, 20. 5. 1972, p. 1 . Article 2 This Regulation shall enter into force on the third day following that of its publication in the OfficialJournal of the European Communities. (2) OJ No L 149, 14. 6. 1991 , p. 12. 0 OJ No L 325, 22. 11 . 1983, p . 8 . 0 OJ No L 109, 20. 4. 1989, p. 4. No L 24/8 Official Journal of the European Communities 1 . 2 . 92 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 January 1992. For the Council The President A. MARQUES DA CUNHA